Citation Nr: 1332732	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by night sweats, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a disability manifested by diarrhea, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a disability manifested by numbness of the arms and legs, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for joint problems involving the elbows, wrists, fingers and hips, to include as due to undiagnosed illness.  

5.  Entitlement to an increased rating in excess of 50 percent for mood disorder with depression prior to March 3, 2012 and entitlement to an increased rating in excess of 70 percent for mood disorder with depression on and after March 3, 2012.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a December 2012 rating decision, the RO assigned a higher rating of 70 percent for mood disorder with depression, effective March 3, 2012.  Accordingly, staged ratings have been created and the Board recharacterized this issue as it appears on the title page of this decision.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative, requesting withdrawal of all pending claims on appeal.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for a disability manifested by night sweats, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for a disability manifested by diarrhea, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for a disability manifested by numbness of the arms and legs, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for joint problems involving the elbows, wrists, fingers and hips, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased rating in excess of 50 percent for mood disorder with depression prior to March 3, 2012 and entitlement to an increased rating in excess of 70 percent for mood disorder with depression on and after March 3, 2012, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the issues on appeal were remanded by the Board in January 2012 for additional development.  The AMC issued a Supplemental Statement of the Case and denied the claims.  In pertinent part, a September 2012 rating decision assigned a higher rating of 70 percent for mood disorder with depression effective March 3, 2012.  

In January 2013, the Veteran submitted a signed Appeals Satisfaction notice, which stated: "Based on the decision rendered, I am satisfied and wish to withdraw any remaining issues that have been remanded (sent back) to the Appeals Management Center by the Board of Veterans Appeals for further development.  By signing and submitting this form, I am asking to withdraw any remaining issue contained in my recent Board of Veterans Appeals remand order and ask that the Appeals Management Center discontinue further development actions."  Subsequently, the Veteran's representative issued an informal hearing presentation with respect to the issues on appeal.  The Board sought clarification and the Veteran's representative submitted an October 2013 letter requesting withdrawal of all the issues on appeal.  Thus, the Board finds that the issues on appeal have been withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

Entitlement to service connection for a disability manifested by night sweats, to include as due to undiagnosed illness, is dismissed.

Entitlement to service connection for a disability manifested by diarrhea, to include as due to undiagnosed illness, is dismissed.

Entitlement to service connection for a disability manifested by numbness of the arms and legs, to include as due to undiagnosed illness, is dismissed.

Entitlement to service connection for joint problems involving the elbows, wrists, fingers and hips, to include as due to undiagnosed illness, is dismissed.

Entitlement to an increased rating in excess of 50 percent for mood disorder with depression prior to March 3, 2012 and entitlement to an increased rating in excess of 70 percent for mood disorder with depression on and after March 3, 2012, is dismissed.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


